Citation Nr: 1121044	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  11-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to May 1980, during peacetime. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision, of which the Veteran received notice in January 2010, of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which inter alia denied service connection for right ear hearing loss and tinnitus.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

In December 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with right ear sensorineural hearing loss and tinnitus.

2.  The Veteran competently and credibly reports that he has experienced maintenance tools and weapons noise exposure without the use of hearing protection during his active duty service.

3.  There is competent and credible evidence demonstrating a relationship between the Veteran's right ear hearing loss and tinnitus disabilities and his in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010). 
2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants in full the benefit sought on appeal, specifically service connection for right ear hearing loss and tinnitus.  As such, no discussion of VA's duty to notify or assist regarding the issues of entitlement to service connection for right ear hearing loss and tinnitus is necessary.

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Here, initially, the Board notes that under the laws administered by the VA, there is a current right ear hearing loss disability, as reflected in a December 2009 Private Audiological Evaluation Report from Dr. J.H. Underwood and a December 2009 VA Audio Examination Report, since the auditory threshold at the frequency of 4000 Hertz is 40 decibels or greater.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels.  The higher threshold levels indicate hearing loss as defined by 38 C.F.R. § 3.385.  With regard to the Veteran's claim for service connection for tinnitus, although he has not been diagnosed with tinnitus by a medical professional, in Charles v. Principi, 16 Vet. App. 370 (2007), the Court held that tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  As such, the Veteran himself is capable of diagnosing tinnitus and by claiming service connection for such disorder, a current disability of tinnitus is established.  As there is evidence of current chronic disabilities of right ear hearing loss and tinnitus, the first element of the Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for right ear hearing loss and tinnitus, which he maintains are related to his active service.  The Veteran claims he was exposed to maintenance tool noise, such as needle gun paint chippers and deck crawlers, while serving as a boson's mate doing maintenance duties on a ship.  He also claims he was exposed to weapons noise without the use of hearing protection on a ship.  See December 2009 VA Audio Examination Report; December 2009 Private Audiological Evaluation Report from Dr. J.H. Underwood.  His DD-214 shows that his military occupational specialty was in functional support and administration (9750 ADP customer liaison officer), and he served on the USS Paul.  
Review of the Veteran's service treatment records (STRs) are negative for complaints, treatment, and/or diagnoses of any right ear hearing loss and/or evidence of any in-service noise exposure.  However, the Board notes that upon separation examination, a shift in the Veteran's right ear hearing at 6000 Hertz is noted.  See April 1980 Separation Examination Report.  Although the Veteran's STRs are negative for a documented in-service noise exposure and/or evidence of any right ear hearing loss, the Board finds the Veteran's statements regarding in-service maintenance tools and weapons noise exposure consistent and credible with such service.  

The record also contains positive and negative medical nexus opinions.  In this regard, the claims file contains a December 2009 Private Audiological Evaluation Report from Dr. J.H. Underwood., which states that "it is more likely than not that[the Veteran's] hearing loss and tinnitus result from exposure to hazardous noise in the Navy without the benefit of hearing protection." 

The claims folder also contains a December 2009 VA Audio Examination Report, in which the examiner opined that the Veteran's right ear hearing loss is "less likely as not caused by or a result of military acoustic trauma."  The December 2009 examiner based his opinion on the Veteran's hearing being within normal limits "with no threshold shift in the right ear at separation."  On review, the Board gives greater probative weight to the December 2009 private medical opinion rather than the December 2009 VA medical opinion, for the following reasons.  Further, with regard to the Veteran's tinnitus disability, the December 2009 VA examiner indicated that he "cannot determine the etiology of [the Veteran's] tinnitus or its relationship to [the Veteran's] hearing loss without resort to mere speculation."    

The Board finds the December 2009 VA medical opinion less probative because the examiner relies on evidence not of record.  Specifically, the examiner relies on the Veteran's hearing being within normal limits "with no threshold shift in the right ear at separation;" however, as noted above, upon separation examination, a shift in the Veteran's right ear hearing at 6000 Hertz is noted.  See April 1980 Separation Examination Report.  As such the December 2009 VA examiner based his negative opinion on an incorrect reading of the evidence of record rather than relying on the Veteran's competent and credible statements of in-service noise exposure supported by a shift in right era hearing upon his separation from service.  Further, the December 2009 VA examiner was unable to provide a negative opinion regarding the etiology of the Veteran's tinnitus disability.  The December 2009 private audiologist, on the other hand, relied on competent and credible medical history as provided by the Veteran to opine that his right ear hearing loss and tinnitus disabilities are related to his in-service acoustic trauma of maintenance tools and weapons noise exposure without the use of hearing protection.  

Thus, the Board finds that the positive nexus opinion coupled with credible statements of in-service noise exposure are probative, and thus, the evidence supports the Veteran's service connection claims for right ear hearing loss and tinnitus.  Resolving doubt in the Veteran's favor, the Board finds that the evidence as a whole supports service connection for right ear hearing loss and tinnitus disabilities.  38 U.S.C.A. § 5107(b).  Consequently, the three requirements for the grant of service connection for right ear hearing loss and tinnitus have been satisfied, and service connection for such disabilities is granted.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


